DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 7 its unclear how the protrusion (48) can pass through the area normally inhabited by a spindle (see image below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    413
    412
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities:
In page 1 line 6 "unsafety" should be "safety".  
In page 1 lines 12-13 “thus having burglary after breaking the mechanical lock” should read “thus permitting burglary after the breaking of the mechanical lock”.
In page 1 lines 15-16 “thus causing the burglary easily” should read “thus causing the burglary to be done easily”.
In page 6 line 14 “from s side” should read “from said side”.
In page 7 lines 4-6, the examiner believes there is an error in “the second gear 44 is driven by the actuation protrusion 48 to control the linear slider 12 and the deadbolt 17” and it should be instead “the second gear 44 is drives the actuation protrusion 48 to control the linear slider 12 and the deadbolt 17”.
Appropriate correction is required.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
On page 10 (2nd page of claims) "from s side" should be "from said side" . 
On page 11 the term “the control unit further having a Bluetooth receiver unit accommodated therein to mate with a predetermined Bluetooth functions of a mobile device.” Should read “the control unit further having a Bluetooth receiver unit accommodated therein to mate with predetermined Bluetooth functions of a mobile device”. The examiner would also like to note the term “Bluetooth” should be dealt with according to the 112 rejection below.
On page 10 lines 5-6 “corresponding to the two fixing block” should be “corresponding to the two fixing blocks”.
On page 10 line 10 “with respective to the linear slider” should be “with respect to the linear slider”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short-range wireless technology used for data exchange and, accordingly, the identification/description is indefinite.
For the purposes of examination it is assumed “Bluetooth” means “wireless communication”.
Further in regards to Claim 1, “a guide slot formed on a top of the fixer and corresponding to the two fixing block” is indefinite because its unclear how the guide slot is corresponding to the two fixing block.
For the purposes of examination it is assumed this is a machine translation error and should be omitted.
Further in regards to Claim 1, “a driving shaft arranged on a predetermined position of the fixer, a trench defined on a center of the driving shaft which corresponds to the linear slider” is indefinite because its unclear how the driving shaft corresponds to the linear slider.
For the purposes of examination it is assumed this is a machine translation error and should be omitted. 
Further in regards Claim 1, “such that the second gear is driven by the actuation protrusion to control the linear slider”. It is unclear how the second gear is driven by the protrusion to control the linear slider and the deadbolt when the connection between the second gear and the linear slider is the protrusion. 
as best understood by the examiner should be “such that the second gear drives the actuation protrusion to control the linear slider” as it is unclear how the second gear is driven by the actuation protrusion.
In further regards to Claim 1, “two locking posts extending from the first cap and corresponding to the fixer” is indefinite since it’s unclear how “corresponding” further limits the claim.
For the purposes of examination it is assumed this is a machine translation error and should be omitted. 
Claim 2 is rejected due to its dependency on independent claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak KR 200325780 (hereinafter '780) Y1 in view of Kim KR 20120108520 A (hereinafter ‘520) and Parto US 20130139561 A1 (hereinafter ‘561).
In regards to claim 1, ‘780 teaches a drive structure of a lock bolt (See fig 2) comprising: a lock bolt unit (See fig 2) including a fixer (the casing seen in fig 2), a linear slider (135) received in the fixer, two fixing blocks (the two ends of 136) mounted in the linear slider (See fig 2), a groove (136) defined between the two fixing blocks, a guide slot (the slot the bolt 40 protrudes from)  formed on a top (relative) of the fixer and corresponding to the two fixing block, a driving shaft (shaft around 120) arranged on a predetermined position of the fixer (See fig 2), a trench (120) defined on a center of the driving shaft (See fig 2) which corresponds to the linear slider,
However ‘780 is silent on two first through holes formed on two sides of the fixer.
‘520 teaches a similar lock (See fig 2) with through holes (16a and 18) on two sides (left and right) of  a fixer (10).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have mounted ‘780 according to ‘520 and to have used the casings of ‘520 in ‘780 in order to mount the door lock.
Accordingly ‘780 in view of ‘520 teaches (‘780 is referenced unless indicated otherwise) a connection seat (reference image 1) connected with an end of the fixer (See fig 1 and fig 2), a coupling plate (See fig 1 and reference image 2) coupled on a side of the connection seat (See reference images 1 and 2 the connection seat would be in the outside direction), and a deadbolt (40) fixed on the coupling plate with respective to the linear slider (See fig 1);
 a covering assembly (See fig 1, the examiner is including the door as a part of the covering assembly) including a first cap (right side of door) and a second cap (left side of door) which are configured to cover the fixer of the lock bolt unit (See fig 1), a first notch (cut on the inside of the door used for mounting) and a second notch (cut on the outside of the door used for mounting) which are formed on two sides (inside and outside) of the covering assembly and are configured to extend the fixer out of the lock bolt unit (as the cuts allow the bolt to extend outward i.e out of the page with respect to fig 1), two locking posts ( ‘520:  44) extending from the first cap (‘520: 20 and 40) and corresponding to the fixer, two threaded orifices formed on inner walls of the two locking posts (‘520 See fig 3, the threading is apparent), two second through orifices (‘520: See fig 2 the holes seen receiving the bolts inside 52) defined on the second cap (‘520: 30 and the plate with 52) and corresponding to the two first through holes of the fixer so that two screw bolts are inserted through the second through orifices (‘520: See figs 2-5), the first through holes, and the two threaded orifice to connect the covering assembly and the lock bolt unit (‘520: See figs 2-5), the covering assembly further including a central orifice (‘520: See fig 2, the orifice S travels through) corresponding to the driving shaft of the lock bolt unit (‘520: See fig 2), a receiving seat formed on a predetermined position of an inner wall of the first cap (the portion of the cap designated for motor 100, see fig 2), and a positioning column (the insides of 115) extending from a predetermined position of an inner wall of the second cap (See fig 2); a motor (10) accommodated in the receiving seat of the first cap (See fig and Reference image 2) , the motor including a central stem extending from an end of the motor (shaft of the motor in para 22), and the motor also including a control circuit (the electrical components of the motor that control its movement) arranged in the motor; a gear control unit including a first gear (105), a second gear (115), and a belt (110), wherein the first gear has a driven orifice defined in a center thereof (as its connected to the shaft according to para 22) and rotatably connected with the central stem of the motor (para 22), multiple first teeth formed around a peripheral side of the first gear (See fig 2), and the second gear has a connecting orifice defined on a center thereof and rotatably connected with the positioning column of the second cap (as the gear would need to be mounted via a column and an orifice) , multiple second teeth formed around a peripheral side of the second gear (See fig 2), a defining portion (125) formed on an end of the second gear (See fig 2), and an actuation protrusion (130) extending from s side of the defining portion (See fig 2), wherein the belt has multiple driving teeth formed on an inner rim thereof so as to mesh with the multiple first teeth and the multiple second teeth after the inner rim of the belt is fitted with the first gear and the second gear (See fig 2), hence when the motor rotates in a clockwise direction or a counterclockwise direction, the first gear is driven by the motor to actuate the belt and the second gear to rotate (See fig 2 and read para 22); 
However ‘780 in view of ‘580 are silent in regards to an electronic lock unit including a control assembly which has a signal circuit electrically connected with the control circuit of the motor to control the motor to rotate in the clockwise direction or the counterclockwise direction with respect to the gear control unit, such that the second gear is driven by the actuation protrusion to control the linear slider and the deadbolt to move forward or backward; the control unit further having a Bluetooth receiver unit accommodated therein to mate with a predetermined Bluetooth functions of a mobile device.  
‘561 teaches an electronic lock unit including a control assembly (See fig 1 and 2) which has a signal circuit (See fig 2 and paragraphs 20 and 22) electrically connected with the control circuit of the motor to control the motor to rotate in the clockwise direction or the counterclockwise direction with respect to the gear control unit (See fig 2), such that the latch (para 21) is driven by the actuation protrusion to control pins to move forward or backward (para 21); the control unit further having a Bluetooth receiver unit accommodated therein to mate with a predetermined Bluetooth functions of a mobile device (Para 9, fig 1, abstract).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have applied the circuits of ‘561 to the teachings of ‘780 in view of ‘580 in order to allow the latch to controlled by a mobile device.
‘780 in view of ‘561 and ‘580 teaches such that the second gear is driven by the actuation protrusion to control the linear slider and the deadbolt to move forward or backward (as the system is applied to ‘780).


    PNG
    media_image2.png
    310
    269
    media_image2.png
    Greyscale

Reference image 1

    PNG
    media_image3.png
    588
    507
    media_image3.png
    Greyscale

Reference image 2
In regards to claim 2, ‘780 in view of ‘580 and ‘561 teaches drive structure as claimed in claim 1, wherein the drive structure is disposed on a door panel (‘580 fig 6) having an internal face and an external face (‘580 see fig 6) so that the first cap and the second cap of the covering assembly expose outside the internal face and the external face of the door panel (as they do not cover up the entire door), and the covering assembly includes a first horn lock (‘580 a handle seen in fig 6) corresponding to the central orifice of the first cap (‘580 See fig 2), and the covering assembly includes a second horn lock (‘580 the other handle seen in figure 6) corresponding to the central orifice of the second cap, wherein the electronic lock unit is mounted the door panel and is located beside the first horn lock (See fig 6).
However, ‘780 in view of ‘580 and ‘561 are silent on the electronic lock unit is mounted on the external face of the door panel.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have arranged the electronic lock unit so that it is mounted on the external face of the door panel as doing so would be choosing from a finite number of identified, predictable solutions (mounting the electric lock unit on the outside or inside of the door), with a reasonable expectation of success (MPEP 2141 III. E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170275912 A1 - teaches a similar fixer.
US 20200032551 A1 – teaches a similar device that can be used on a variety of lock types.
US 20190301202 A1 – teaches a similar shape and casing.
KR 200325781 Y1 – teaches belts.
KR 20180116616 A – teaches a similar overall apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675